           Case 3:09-cv-00545-LRH-WGC Document 250 Filed 03/10/21 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                    Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                     ORDER GRANTING
9            v.                                      MOTION FOR EXTENSION OF TIME
                                                     (ECF NO. 249)
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, after a 60-day extension of time, the
15   Respondents were due to file an answer by March 9, 2021. See Order entered
16   September 10, 2020 (ECF No. 242) (120 days for answer); Order entered January 7,
17   2021 (ECF No. 248) (60-day extension).
18          On March 8, 2021, Respondents filed a motion for extension of time (ECF No.
19   249), requesting a further 45-day extension of time, to April 23, 2021. Respondents’
20   counsel states that the extension of time is necessary because of her responsibilities in
21   other cases. The Petitioner does not oppose the motion for extension of time.
22          The Court finds that the motion for extension of time is made in good faith and
23   not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement
26   of Time (ECF No. 249) is GRANTED. Respondents will have until and including
27   April 23, 2021, to file their answer.
28   ///
                                                 1
          Case 3:09-cv-00545-LRH-WGC Document 250 Filed 03/10/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 20, 2015 (ECF No. 94) will remain

3    in effect.

4

5           DATED this 10th day of March, 2021.
6

7
                                             LARRY R. HICKS
8                                            UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
